330 F.2d 352
Alonzo WHITIS, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 15465.
United States Court of Appeals Sixth Circuit.
February 20, 1964.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.


1
Lohren F. Martin, Jr., Corbin, Ky. (Sutton & Martin, Corbin, Ky., on the brief), for appellant.


2
Arthur L. Brooks, Jr., Lexington, Ky., Bernard T. Moynahan, Jr., U. S. Atty., Arthur L. Brooks, Jr., Asst. U. S. Atty., Lexington, Ky. on the brief), for appellee.


3
Before WEICK, Chief Judge, O'SULLIVAN, Circuit Judge, and PECK, District Judge.

ORDER.

4
This cause came on to be heard upon the record and the briefs and arguments of counsel;


5
And upon due consideration thereof and of the Memorandum Order, 227 F. Supp. 834, entered in said cause by the District Judge hearing the same, and it appearing therefrom that the judgment of the District Court should be affirmed;


6
It is ordered that the judgment of the District Court be and the same is hereby affirmed.